Exhibit 10.4

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between David Pap Rocki (hereinafter “Employee”) and Adept
Technology, Inc. (hereinafter “Adept” or “the Company”). This Agreement
supersedes any and all prior severance agreements and programs, all of which are
terminated and of no force and effect (to the extent they existed), except as
specified herein. This Agreement is deemed “effective” as of the eighth day
after Employee executes the Agreement, assuming he has not exercised his right
of revocation described in Paragraph 8(g) herein.

WITNESSETH

WHEREAS, Employee has been employed at Adept and the Company has decided to
separate employment; and

WHEREAS, Employee does not have pending against Adept or any employee, agent,
officer, director, representative, supervisor, former supervisor, or owner of
Adept, or of any related entity or any employee, agent, officer, director,
representative, supervisor, former supervisor, or owner, of any related entity
(hereinafter referred to as Releasees) any claim, charge, or action in or with
any federal, state, or local court or administrative agency; and

WHEREAS, Employee and the Company desire to settle fully and finally all matters
between them, including, but in no way limited to, issues related to Employee’s
employment and separation of employment with the Company;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties as follows:

 

  1. Employment Separation Date.

Employee’s employment with Adept shall cease on February 11, 2011.



--------------------------------------------------------------------------------

  2. Separation Payment and Equity Treatment.

a. Employee will receive wages due Employee as of Employee’s date of separation,
less withholdings and any other authorized deductions. Employee will receive a
check for this amount on Employee’s date of separation.

b. Employee will receive any unused and prorated vacation pay earned and accrued
as of Employee’s date of separation less withholdings and any other authorized
deductions. Employee will receive a check for this amount on Employee’s date of
separation.

c. Between ten and fourteen days after Employee returns the original fully
signed Agreement to the Company, and so long as Employee has not exercised the
right of revocation as described in paragraph 8(g) below, the Company will
provide Employee with separation pay in the gross amount of seventy five
thousand eight hundred and eighty five dollars ($75,885.00), less appropriate
withholdings and any other authorized deductions, by sending by first class mail
a check made payable to David Pap Rocki to his home address. Employee recognizes
that this payment exceeds any payment Adept is obligated to provide or to which
the Employee might be entitled under existing Adept policies.

d. So long as Employee has not exercised the right of revocation as described in
paragraph 8(g) below, or obtained alternative employment as provided in 2(e)
below, or materially breached this Agreement, or otherwise engaged, directly or
indirectly, in any investment or activity in furtherance of an endeavor
competitive to Adept, Adept will continue medical, dental, vision insurance at
the Company’s expense through March 31, 2011 and then further continue medical,
dental, vision coverage at the Company’s expense through the Consolidated
Omnibus Budget Reconciliation Act of 1985 “COBRA” from April 1, 2011 until
December 31, 2011. The Employee may continue medical, dental, vision insurance
at his own expense starting January 1, 2012 through the end of the COBRA
continuation period.

e. Employee’s right to the benefits under sub paragraph (d) above shall cease
immediately upon the first day of employment with any person or entity. Employee
shall provide written notification to Sue Carlson Lim, Adept Human Resources
Director, of any such



--------------------------------------------------------------------------------

employment as promptly as practicable but no later than three business days
thereafter. Failure of Employee to provide this notice timely shall constitute a
material breach of this Agreement.

f. Subject to the approval of the Board of Directors and provided that Employee
signs and delivers to the Company this Agreement (and thereafter does not
revoke) or subject to the conditions of this subparagraph (f), the vesting of
the Employee’s remaining 15,000 shares of restricted stock (from the original
grant of 20,000 shares of which 5,000 have already been vested and released)
under the Fiscal 2010 Performance Plan and granted pursuant to the 2005 Equity
Incentive Plan shall be accelerated and the restrictions on transfer or resale
to which such shares are subject to shall lapse as of the expiration of the
revocation period described in this Agreement, on the eighth day after Employee
executes the Agreement, assuming he has not exercised his right of revocation
described in Paragraph 8(g) herein, subject to any restrictions imposed by
applicable law. If Employee revokes this Agreement, the shares of restricted
stock shall immediately be forfeited and cancelled as of the date of such
revocation without any further action on the part of Employee. Except as
provided in this clause f, all vesting shall cease as of date of separation. Any
other shares of restricted stock, restricted stock units or stock options held
by Employee that are not vested and exercisable on the date of separation shall
no longer vest and be forfeited and/or terminated per the applicable terms
thereof. The provisions of this Paragraph 2(f) hereby amend the applicable
restricted stock between the Company and Employee to give effect to the
provisions of this Agreement.

Unless Employee notifies the Company that he elects to satisfy any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”) by an
alternative means in accordance with Employees Restricted Stock Agreement,
execution of this Agreement constitutes Employees’ instruction and authorization
to the Company to withhold on his behalf the number of shares from those shares
issuable to the Participant at the time when the shares becomes vested as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation.

g. Employee acknowledges and agrees that Adept has made no representations
regarding the tax consequences of any amounts received by Employee pursuant to
this



--------------------------------------------------------------------------------

Agreement, has recommended that Employee seek the independent advice of
Employee’s tax advisor and legal counsel, and Employee agrees to indemnify the
Company for any amounts that may be deemed subject to withholding tax which were
not withheld from these amounts.

 

  3. Total Monetary Compensation and Consideration.

Employee agrees that the separation pay described in paragraph 2(c). above shall
constitute the entire amount of monetary consideration provided to Employee
under this Agreement, that Employee is not entitled to this consideration if
Employee does not sign this Agreement and that Employee will not seek any
further compensation for any other claimed damages, costs or attorneys’ fees in
connection with Employee’s employment with the Company, separation from
employment with the Company or any other matter encompassed by this Agreement.
Employee acknowledges and agrees that, as of the date Employee executes this
Agreement, Employee has been fully paid all amounts, if any, due Employee under
federal and state law and Adept policies and procedures.

 

  4. No Admissions.

This Agreement and compliance with this Agreement shall not be construed as an
admission by the Company or by any Releasees of any liability whatsoever, or as
an admission by Adept or by any Releasees of any violation of the rights of
Employee or any person, violation of any order, law, statute, duty or contract
whatsoever with respect to Employee or any person. Adept and Releasees
specifically disclaim any liability to Employee or any other person for any
alleged violation of rights of Employee or any person, or for any alleged
violation of any order, law, statute, duty or contract on the part of Adept
and/or of any Releasees.

 

  5. No Claims.

Employee represents that neither Employee nor anyone acting through or by
Employee nor any spouse, significant other, heir, offspring, representative,
agent, executor, assign, or successor (hereinafter referred to as Releasors) has
filed any complaints, claims, or actions against Adept or against any Releasee
with any state, federal, or local agency or court arising out of and/or
pertaining to Employee’s employment and/or the cessation thereof and Employee
agrees, except as described below and only to the



--------------------------------------------------------------------------------

extent consistent with applicable laws, that Employee will not do so at any time
hereafter, and that if any agency or court assumes jurisdiction of any
complaint, claim or action against Adept or against any Releasee, Employee will
direct that agency or court to withdraw from or dismiss with prejudice the
matter.

Nothing in this Agreement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceeding conducted by the
EEOC or its state counterpart or any other federal agency. Notwithstanding the
foregoing, to the extent any such charge is pending or may be brought for the
benefit of Employee or on behalf of Employee, Employee expressly waives any
right to or interest in any form of monetary or other damages, or any other form
of recovery or relief in connection with any such charge, or in connection with
any charge brought by any third party.

 

  6. Confidentiality.

Employee agrees that Employee and all Releasors (including, but not limited to,
family members or a significant other) will keep the fact, terms, and amount of
this Agreement completely confidential and that neither Employee nor any
Releasor will hereafter disclose any information concerning this Agreement to
anyone, provided that any party hereto may make such disclosures as are required
by law and as are necessary for legitimate law enforcement or compliance
purposes, including requirements pursuant to applicable laws and stock exchange
listing agreements. The parties further agree that this Agreement may be pleaded
as a full and complete defense to any subsequent action or other proceeding
arising out of, or relating to, or having anything to do with any and all of the
claims, counterclaims, contingents, issues, defenses, or other matters capable
of being alleged by Employee, Releasors, or any employee or former employee of
Adept.

 

  7. Release of Claims.

Employee hereby waives all rights under Section 1542 of the Civil Code of the
State of California. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing



--------------------------------------------------------------------------------

the release, which if known by him or her must have materially affected his or
her settlement with the debtor.

It is further expressly understood and agreed by Employee that this Agreement
has been executed by Employee and the Company with the express intention of
effectuating the legal consequences provided for in California Civil Code
section 1541, i.e., the extinguishment of certain obligations, known or unknown.
Section 1541 provides as follows:

An obligation is extinguished by a release therefrom given to the debtor by the
creditor, upon a new consideration, or in writing, with or without new
consideration.

This waiver is not a mere recital, but is a known waiver of rights and benefits.
This is a bargained-for provision of this Agreement and is further consideration
for the covenants and conditions contained herein.

Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California, Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, and each and all Releasees and their related entities
and each and all of their owners, officers, directors, employees, agents and
representatives and their predecessors, successors and assigns and all persons
acting by, through, under or in concert with any of them from any and all
charges, complaints, rights, claims, damages and liabilities of any kind or
nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as “claims”) which Employee at any time heretofore had or claimed to
have or which Employee may have or claim to have regarding events that have
occurred as of the date of this Agreement, including, without limitation, any
and all claims related or in any manner incidental to Employee’s employment or
separation from employment with the Company. It is expressly understood by
Employee that among the various rights and claims being waived in this release
are those arising under federal and state equal employment laws including the
Age Discrimination in Employment Act of 1967, the United States and California
Constitutions, California common law, Title VII of the Civil Rights Act of 1964,
the Civil Rights Acts of 1866 and 1991, the Americans with Disabilities Act,
state and federal



--------------------------------------------------------------------------------

Family Leave Acts, the California Fair Employment and Housing Act, the
California Labor Code, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, and any and all federal and state executive orders and
other statutes and regulations.

The parties understand the word “claims” to include all actions, claims, causes
of action, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively all claims arising out of Employee’s employment
with Adept and the cessation of his or her employment, including, but not
limited to, any alleged breach of obligation, covenant or duty arising in
contract and/or in tort; any alleged employment discrimination or other unlawful
discriminatory act, including, without limitation, any claim of discrimination
under California’s workers’ compensation laws; and any other claim or cause of
action regardless of the forum in which it may be brought, including, without
limitation, claims under the United States Constitution, the California
Constitution, California common law, Title VII of the Civil Rights of 1964, the
Age Discrimination in Employment Act of 1967, the Civil Rights Acts of 1866 and
1991, the Employee Retirement Income Security Act, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, the California
Labor Code, the Fair Labor Standards Act, state and federal Family Leave Acts,
the California Workers’ Compensation Act, and any and all federal or state
executive orders and other statutes or regulations. All such claims (including
related attorneys’ fees and costs) are forever barred by this Agreement.

The only Claims that are not released by this Agreement are the following:
(1) Claims that controlling law clearly states may not be released by
settlement; and (2) Claims arising after the date that Employee and the Company
sign this Agreement.

 

  8. Knowing And Voluntary Release.

Employee understands and agrees that Employee:

a. Is entitled to a full forty-five (45) days within which to consider this
Agreement before executing it; and that if he has not availed himself of that
full time period, that he has failed to do so knowingly and voluntarily.



--------------------------------------------------------------------------------

b. Has carefully read and fully understands all of the provisions of this
Agreement;

c. Is, through this Agreement, releasing the Company and any and all Releasees,
their related entities and each and all of their owners, officers, directors,
employees, agents and representatives, of any and all claims Employee may have
against them including but not limited to any claims of age or other
discrimination;

d. Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

e. Knowingly and voluntarily intends to be legally bound by this Agreement;

f. Was advised and hereby is further advised in writing to consider the terms of
this Agreement and consult with an attorney of Employee’s choice prior to
executing this Agreement;

g. Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement by providing written notice of such revocation to Sue Carlson
Lim, the Company’s Human Resources Director, and has been advised and hereby is
further advised in writing that this Agreement shall not become effective or
enforceable until this revocation period has expired without Employee exercising
Employee’s right of revocation; and

h. Understands that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement is executed are not waived.

i. If Employee does not sign this agreement by March 28, 2011, the Company
rescinds this Agreement.

 

  9. No Reliance Upon Representation.

Employee hereby represents and acknowledges that in executing this Agreement,
Employee does not rely and has not relied upon any representations or statements
made by any of the parties or by any of the parties’ agents, attorneys or
representatives with regard to the subject matter, basis or effect of this
Agreement or otherwise, other than as specifically stated in this written
Agreement.



--------------------------------------------------------------------------------

  10. References.

Adept represents that, upon any inquiry concerning Employee’s employment, it
will disclose the following information: the position Employee held, the duties
in that position, and the length of employment. No other information will be
disclosed unless Employee authorizes the release of such information.

 

  11. Future Employment.

Nothing in this Agreement shall prohibit Employee from re-applying with the
Company or any Releasee for any future position for which he is qualified that
becomes available within the Company or any Releasee. However, the Company and
Releasees do not warrant or in any way whatsoever make any express or implied
promise or representation that Employee’s former employment with Company will
entitle him to preferential treatment in consideration of such application.
Furthermore, Employee expressly acknowledges that he is not entitled to, nor
does he expect any such preferential treatment.

 

  12. Non-Disparagement.

Each party agrees that it will use its best efforts not to engage in any form of
defamation, slander, or disparagement of any other party released under this
Agreement. In addition, each party agrees not to make any statements about each
other or take any action which could be detrimental to the other party, or their
related entities or their services. Further, each party agrees not to engage in
any conduct that seeks to interfere with the contracts and relationships (e.g.
customers, employees, suppliers, etc.) of the other.

 

  13. Trade Secrets; Code of Business Conduct.

a. In addition to Employee’s obligations pursuant to the Adept Technology, Inc.
Proprietary Information Agreement, which remains in full force and effect after
the separation date pursuant to its terms, Employee agrees to keep confidential
and not to, directly or indirectly, unless (1) the Company gives prior written
consent, or (2) such information or trade secrets become known to the public
prior to such use or disclosure through no fault of Employee: (A) disclose,
divulge, furnish, release or



--------------------------------------------------------------------------------

otherwise make available to any person, firm, company or other party
confidential information or trade secrets relating to the business affairs of
Adept or acquired during and through his employment with Adept; (B) individually
or jointly with any other person, entity or enterprise, employ or cause to be
employed or otherwise used for any purpose other than directly for the benefit
of the Company in connection with Employee’s service as a director of the
Company, any confidential information or trade secrets of the Company; and
(C) publish, deliver or commit to be published or delivered any copies, computer
data, computer programs, source code, abstracts, or summaries of any files,
records, documents, plans, lists and similar items related to the business of
the Company, whether prepared by Employee or otherwise coming into Employee’s
possession. Without limiting the foregoing, “confidential information” includes,
but is not limited to, information regarding the Company’s customers, contracts,
vendors, employees and any information which Employee obtained in the course of
his duties on behalf of the Company which is not generally known to the public.

b. During Employee’s service as a vice president of the Company, Employee
acknowledges and agrees that Employee shall remain subject to the terms of the
Adept Proprietary Agreement and Code of Business Conduct as adopted by the
Company and as amended from time to time.

c. The violation of the provisions of Paragraph 12 and 13, including the
agreements and codes referenced herein, shall be a material breach of this
Agreement. The remedies provided in this Agreement for such violations shall not
be exclusive and shall be in addition to any remedies of the Company at law or
otherwise.

 

  14. Arbitration.

THE PARTIES EXPRESSLY AGREE THAT ARBITRATION SHALL BE THE EXCLUSIVE, FINAL AND
BINDING REMEDY FOR ANY DISPUTE INVOLVING OR RELATED TO AN ALLEGED BREACH OF THIS
AGREEMENT, AND HEREBY EXPRESSLY



--------------------------------------------------------------------------------

WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A COURT TRIAL OR A JURY TRIAL OF ANY
SUCH DISPUTE.

a. Arbitration shall be the exclusive remedy for any dispute arising out of or
related to the employer/employee relationship or the interpretation of this
Agreement. The purpose of this Arbitration Agreement is to encourage the speedy,
cost-effective resolution of any disputes between the parties concerning any of
the terms, conditions or benefits of employment and termination of the
employment relationship. Both Employee and Adept shall be required to submit any
such dispute(s) to binding arbitration before a neutral Arbitrator in the County
of Alameda, CA. Nothing in this Agreement shall prevent the parties from
agreeing voluntarily to submit the dispute to mediation. However, if the dispute
is not resolved through mediation or otherwise, it shall be submitted to binding
arbitration. The parties shall select the Arbitrator by mutual agreement.
Nothing in this agreement restricts the employee from exercising statutory
rights to seek assistance through resort to the Department of Fair Employment
and Housing or Equal Employment Opportunity Commission.

b. A request for arbitration must be submitted within the appropriate statute of
limitations period under governing law.

c. In the event that a dispute arises, both Employee and Adept shall have the
right to conduct normal civil discovery, including the taking of depositions,
prior to the arbitration hearing.

d. Both Employee and Adept agree that if an arbitration is held, each party
shall pay the fees for his own attorneys, subject to any remedies to which that
party may later be entitled; however, Adept in all cases shall pay the
Arbitrator’s fee. The Arbitrator shall be empowered to award either party any
remedy at law or in equity that the party would otherwise have been entitled to
had the matter been litigated in court, including, but not limited to, general,
special, and punitive damages, injunctive relief, costs and attorney fees;
provided, however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies. The
Arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law. The



--------------------------------------------------------------------------------

Arbitrator shall have no jurisdiction to issue any award contrary to or
inconsistent with the law, including the statute at issue.

e. Following the evidentiary portion of an arbitration hearing, either party
shall have the right to prepare and file with the Arbitrator a post-hearing
brief not to exceed twenty-five (25) pages in length. Any such brief shall be
served on the Arbitrator and the other party within thirty (30) days of the
close of the evidentiary portion of the hearing, unless the parties agree to
some other time period. The Arbitrator shall have the authority to grant an
extension or to increase the page limitation set forth above upon the request of
any party for good cause shown.

f. Should any part of this Paragraph be declared by a court of competent
jurisdiction to be invalid, unlawful or otherwise unenforceable, the remaining
parts shall not be affected thereby, and the parties shall arbitrate their
dispute without reference to or reliance upon the invalid, unlawful or
unenforceable part of the Agreement.

g. This Agreement is the full and complete Agreement of the parties relating to
resolution of disputes arising out of or related to the employer/employee
relationship and/or this Agreement. This Agreement may not be modified except by
the parties in writing.

 

  15. Binding Effect Of Agreement.

This Agreement shall be binding upon Employee, and upon Employee’s heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and Releasees and their related entities,
and each and all of their owners, officers, directors, employees, agents,
representatives, and to their heirs, administrators, executors, successors and
assigns. Employee expressly warrants that Employee has not transferred to any
person or entity any rights, causes of action or claims released in this
Agreement.

 

  16. Severability.



--------------------------------------------------------------------------------

Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining parts, terms, or
provisions shall not be affected thereby, and said illegal, unenforceable, or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.

 

  17. Interpretation.

This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto. Each party has
had a full and complete opportunity to review this Agreement, and make
suggestions or changes, as has counsel for each party. Accordingly, each party
understands that this Agreement is deemed to have been drafted jointly by the
parties, and the parties agree that the common law principles of construing
ambiguities against the drafter shall have no application.

 

  18. Consequences of Breach.

If Employee breaks said promises as set forth in this Agreement by filing a
lawsuit or other complaint or charge based on claims that the Employee has
released, or by not having a claim made on Employee’s behalf by a class-type
action dismissed, as to any person or entity, Employee will pay that person’s or
entity’s reasonable attorneys’ fees and all other costs incurred in defending
against the Employee’s claim.

 

  19. Governing Law/Enforceability.

California law shall govern this Agreement. The parties understand and agree
that this Agreement is fully enforceable, including without limitation pursuant
to California Code of Civil Procedure Section 664.6. The parties agree not to
challenge this Agreement as illegal, invalid, or unenforceable.

 

  20. Execution in Counterparts and by Facsimile.

This Agreement may be executed in one or more counterparts, all of which shall
constitute one and the same document. Counterparts may be exchanged by
facsimile. Each counterpart,



--------------------------------------------------------------------------------

whether an original signature or a facsimile copy, shall be deemed an original
as against any party who signed it.

 

  21. Entire Agreement.

Except as it relates to the Officer Indemnification Agreement, this Agreement
sets forth the entire agreement between the parties hereto and fully supersedes
any and all prior negotiations, agreements or understandings, written or oral,
between the parties pertaining to the subject matter of this Agreement.

I HAVE COMPLETELY AND CAREFULLY READ THE FOREGOING, INCLUDING THE WAIVER AND
RELEASE OF CLAIMS SET FORTH ABOVE, I FULLY UNDERSTAND THAT, TO THE EXTENT I HAVE
ANY CLAIMS COVERED BY THIS WAIVER AND RELEASE, I WILL BE WAIVING AND RELEASING
POTENTIALLY VALUABLE LEGAL RIGHTS BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT
I HAVE BEEN ADVISED TO DISCUSS THIS AGREEMENT AND THE WAIVER AND RELEASE OF
CLAIMS WITH A LAWYER, AND I FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ITS TERMS.

 

      ADEPT TECHNOLOGY, INC. Dated:   

02/03/2011

    By:  

/s/ John Dulchinos

             John Dulchinos              President and Chief Executive Officer

 

Dated:  

02/04/2011

    By:  

/s/ David Pap Rocki

                David Pap Rocki